MAY TERM, 1767.The plaintiffs at the trial gave in evidence to the jury, that the. plaintiffs, in October 1761, by Richard Croxall their agent and manager of their iron works, let the tract of land above mentioned, by parol lease, to one Janies Rogers, at ami for the rent of 40 shillings by the year. That the said Rogers entered and held possession until July 1763. That he paid the reserved rent for one year ending in October 1762. That the. said lease did not end till the 22d of October ! 763. That in July 1763, the said Rogers permitted the defendant, with Capt. Noel and Edward Norwood, to come upon the said land, and the said Norwood claimed the said land as his right. That the defendant before that time, on the same day, had told the said Rogers that the right of the said land was in the said Norwood, and advised him to give the said land up to him, being present when the s&'.ANorwood claimed the same. That the defendant, Norwood and Nod, then went in company upon the said land, in which, &c. with the consent and permission of the said Rogers, and then the said Rogers gave and delivered up possession of the said land to the said Norwood. That the defendant afterwards requested Emanuel Tsai, (a witness,) to meet the said Norwood, as a favour to himself, as lie., Teal, understood they intended to raise ore. That in consequence, thereof, in July or August 1763, he went upon the land, in which, &c; and with the servante of the said Norwood, at Norwood’s request, raised ore on the place in which, &c. two or three days, though he, Teal, never saw the defendant at the place where he was raising ore whilst he was about it. Thai after all the said matters done, and before the bringing of this suit, and before the determination of the said lease, the said Croxallby the direction of one of the plaintiffs, entered into the said close, in which, Ac. claiming the same for the *498plaintiffs. That the said Norwood, at the time of the entry of the said Croxall by the command as aforesaid, was then in possession of the said tract of land, and had continued in possession thereof from the time of the delivery of the possession aforesaid to him by the said Rogers, and does still continue in possession of the same; and that the defendant, when upon the said land, was not seen to meddle with the effects, nor to commit any trespass upon the same. That the said Rogers, by virtue of the said lease, actually possessed the said land, and continued possession, paying rent as aforesaid, till he delivered the possession as aforesaid to the said Norwood.But the defendant objected; and the court were of opinion, and so declared their opinion to be, that the plaintiffs had not proved a sufficient title to maintain their said action.The plaintiffs excepted, &c. Verdict and Judgment for the defendant.Chase, for the Defendant.The plaintiffs appealed to the Court of Appeals; and the Judgment of the Provincial Court was reversed in the Court of Appeals at February Term 1771.